Case: 13-11355       Document: 00512741536         Page: 1     Date Filed: 08/21/2014




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT


                                     No. 13-11355
                                   Summary Calendar
                                                                          United States Court of Appeals
                                                                                   Fifth Circuit

                                                                                 FILED
                                                                           August 21, 2014
UNITED STATES OF AMERICA,
                                                                            Lyle W. Cayce
                                                                                 Clerk
                                                  Plaintiff - Appellee

v.

JACOB ANICETO JOSE VILLARREAL, also known as Jacob Villarreal,

                                                  Defendant - Appellant


                   Appeal from the United States District Court
                        for the Northern District of Texas
                             USDC No. 6:13-CR-48-1


Before SMITH, BARKSDALE, and PRADO, Circuit Judges.
PER CURIAM: *
       The Federal Public Defender appointed to represent Jacob Aniceto Jose
Villarreal has moved for leave to withdraw and has filed a brief in accordance
with Anders v. California, 386 U.S. 738 (1967), and United States v. Flores, 632
F.3d 229 (5th Cir. 2011). Villarreal has not filed a response. Having reviewed
counsel’s brief and the relevant portions of the record, we concur with counsel’s
assessment that the appeal presents no nonfrivolous issue for appellate review.


       * Pursuant to 5th Cir. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5th Cir.
R. 47.5.4.
    Case: 13-11355   Document: 00512741536     Page: 2   Date Filed: 08/21/2014


                                No. 13-11355

Therefore, counsel is excused from further responsibilities herein.    See 5th
Cir. R. 42.2.
      Motion GRANTED; appeal DISMISSED.




                                      2